Exhibit 10.7

RACC

[SECOND] AMENDED AND RESTATED PROMISSORY NOTE

 

--------------------------------------------------------------------------------

Raytheon Aircraft Credit Corporation

 

--------------------------------------------------------------------------------

1. Promise to Pay. FOR VALUE RECEIVED, the undersigned (hereinafter referred to
as “Debtor”) hereby absolutely and unconditionally promises to pay to the order
of Raytheon Aircraft Credit Corporation, at 101 S. Webb Street, Suite 300,
Wichita, Kansas 67207 (together with its successor and assigns, hereinafter
referred to as “RACC”), in lawful money of the United States of America and in
immediately available funds, the principal sum of TWO MILLION ONE HUNDRED
SIXTEEN THOUSAND FIVE HUNDRED SEVENTY THREE AND 70/100 DOLLARS ($2,116,573.70),
together with interest on the principal amount outstanding hereunder from the
date hereof as specified below, until paid in full. All payments made pursuant
to this Promissory Note will be made free and clear of, and without deduction
for, withholding, setoff, recoupment or counterclaim of any kind.

2. Rate of Interest; Late Payment Charge. Debtor agrees to pay to RACC interest
on the unpaid principal balance hereunder, as follows:

 

  A. The rate of interest of this Promissory Note shall be six and
three-quarters percent (6.75%) per annum.

 

  B. Notwithstanding the foregoing Clause A, while an Event of Default (as
defined in Section 12) is continuing, the principal outstanding hereunder and,
to the extent permitted by applicable law, any overdue interest or other amounts
payable hereunder shall bear interest (compounded monthly and payable on demand
in respect of overdue amounts) at the rate of ten percent (10%) per annum until
such Event of Default has been cured or waived in writing by RACC (after as well
as before judgment).

All interest shall be calculated on the basis of a 360-day year and actual days
outstanding. Notwithstanding anything set forth in this Promissory Note to the
contrary, in no event shall the rate of interest payable pursuant to this
Section 2 be higher than the maximum amount permitted under applicable law.

3. Payment Schedule. Payment of the principal balance together with accrued
interest shall be made in monthly installments payable in arrears. The first
installment payment shall be due and payable to RACC on March 30, 2007. Each
subsequent installment payment shall be due and payable to RACC on the 30th day
of each month thereafter, until June 30, 2011, when the entire remaining balance
of principal and interest shall be paid in full. The amount of each installment
payment will be as set forth on Schedule 1 hereto. Notwithstanding the
foregoing, in the event of loss, theft, confiscation or substantial damage to
the Aircraft, Debtor shall pay all amounts owing under this Promissory Note
within thirty (30) days following demand by RACC.

4. Taxes. All payments (whether of principal, interest or otherwise) made by
Debtor to RACC pursuant to this Promissory Note will be free and clear of and
without deduction for any taxes, levies, duties, charges, fees or withholdings
of any nature, provided, however, that taxes based on the net income of RACC are
specifically excluded from the provisions of this Section 4. If Debtor is
required by law to make any such deduction or withholding, the sum due from
Debtor will be increased to the extent necessary to ensure that RACC receives a
sum equal to what it would have received had no such deduction or withholding
been required. Within thirty (30) days after Debtor has made any payment from
which it is required by law to make any deduction or withholding, Debtor will
deliver to RACC a receipt issued by the applicable tax or other authority
evidencing the deduction or withholding.

5. Prepayment. Subject to the provisions of Section 6 of the Amended and
Restated Restructuring Agreement dated as of March 9, 2007 (as amended and in
effect from time to time, the “Restructuring Agreement”) between Debtor

 

Form of Aircraft Note



--------------------------------------------------------------------------------

and RACC, Debtor may prepay this obligation in part or in full at any time
without any premium or penalty. Any partial prepayment shall be first applied to
accrued interest and then to the installments of principal in inverse order of
maturity.

6. Disclaimer. If the Aircraft (as hereinafter defined) does not operate as
warranted, becomes obsolete, or the Aircraft is unsatisfactory for any reason
whatsoever, Debtor shall make all claims on account thereof solely against RAC
and not against RACC and Debtor shall nevertheless pay all sums payable
hereunder. Debtor acknowledges that neither RAC nor any sales representative or
agent thereof, is an agent of RACC and no agreement or representation as to the
Aircraft or any other matter by any such sales representative or agent of RAC
shall in any way affect Debtor’s obligations hereunder.

DEBTOR HAS SELECTED THE AIRCRAFT AND NEGOTIATED ALL DOCUMENTS RELATING TO THE
PURCHASE THEREOF ALL INDEPENDENTLY FROM RACC AND WITHOUT ANY PROMPTING, REFERRAL
OR SUGGESTION FROM RACC. RACC HAS SOLELY PROVIDED A FINANCIAL ACCOMMODATION TO
DEBTOR UNDER THIS NOTE AND HAS NOT ACTED AS AND SHALL NOT BE CONSTRUED TO HAVE
ACTED AS ADVISOR, ARRANGER, PROMOTER OR GUARANTOR WITH RESPECT TO THE PURCHASE
OF THE AIRCRAFT FROM RAC OR ANY ASPECT THEREOF.

7. Representations and Warranties. Debtor represents and warrants to RACC on the
date hereof that:

 

  (a) Debtor is and will remain duly organized, existing and in good standing
under the laws of its jurisdiction of organization and in every jurisdiction
wherever necessary to carry on its business and operations;

 

  (b) Debtor has adequate power and capacity to enter into this Promissory Note
and the Security Agreement Amendment, and to perform its Obligations under this
Promissory Note and the Security Agreement and has full rights and lawful
authority to grant the security interest described in the Security Agreement;

 

  (c) upon execution and delivery of this Promissory Note and the Security
Agreement Amendment, each of this Promissory Note and the Security Agreement
(collectively, the “Transaction Documents”) shall constitute the legal, valid
and binding obligation of Debtor, enforceable in accordance with its terms;

 

  (d) Debtor has good and marketable title to the Collateral, subject only to
liens or created by RACC;

 

  (e) there are no legal or other proceedings or investigations pending or
threatened against Debtor before any court, tribunal or regulatory authority
which would, if adversely determined, alone or together, have any materially
adverse effect on the Collateral or the financial condition or business
operations of Debtor or material impairment of the ability of Debtor to perform
its obligations under any of the Transaction Documents (hereinafter referred to
as a “Materially Adverse Effect”);

 

  (f) the execution, delivery, performance of its obligations, and exercise of
its rights under this Promissory Note and the Security Agreement by Debtor,
including borrowing under this Promissory Note, (i) do not require any permit,
license or exemption from, approval, consent of, registration or filing with any
local, state or federal governmental or regulatory agency or authority, required
under applicable law, or with any other entity or person (each, a “Consent”);
(ii) are not and will not be in conflict with or prohibited or prevented by any
law, treaty, rule, regulation or determination of an arbitrator, court, or other
governmental authority, in each case applicable to or binding upon Debtor or
affecting any of its property (each a “Requirement of Law”); (iii) will not
violate any of Debtor’s organizational documents or any judgment, order, law or
regulation applicable to Debtor; and (iv) will not result in any breach of, or
constitute a default under, or result in the creation of any lien, claim or
encumbrance on any of Debtor’s property (except for liens in favor of RACC)
pursuant to any indenture, mortgage, deed of trust, bank loan, credit agreement
or other agreement or instrument to which Debtor is a party;

 

Form of Aircraft Note    - 2 -   



--------------------------------------------------------------------------------

  (g) Debtor is not in violation of (i) any instrument or agreement, in each
case binding on it or affecting its property, or (i) any Requirement of Law, in
a manner which could have a Materially Adverse Effect;

 

  (h) RACC has a first-priority perfected security interest in the Collateral,
subject only to liens permitted hereunder or under the Security Agreement and
entitled to priority under applicable law, with no financing statements,
mortgages or similar filings on record anywhere which conflict with such
first-priority interest;

 

  (i) Debtor has no pending claims, and does not have knowledge of any facts
upon which a future claim may be based, against any prior owner or RAC for
breach of warranty or otherwise; and

 

  (j) All information and statements made in any financial or credit statement
or application for credit provided by Debtor to RACC are true and correct and
Debtor acknowledges that RACC has relied upon such information and statements in
making this loan.

8. Covenants. Debtor covenants and agrees that, until the payment and
satisfaction in full of all the obligations of and amounts owed by Debtor under
this Promissory Note and the Security Agreement, Debtor will:

 

  (a) keep true and accurate books of account with respect to the Collateral and
to permit RACC or its designated representatives to inspect the Collateral and
the Aircraft and to examine and be advised as to such records upon the request
of RACC;

 

  (b) comply with all Requirements of Law;

 

  (c) notify RACC promptly in writing of (i) the occurrence of any default or
Event of Default, (ii) any change of name or address of Debtor, (iii) any
threatened or pending litigation or similar proceeding affecting Debtor or any
material change in any such litigation or proceeding previously reported and
(iv) any claims of any nature against the Collateral or the Aircraft; and

 

  (d) cooperate with RACC, take such action, execute such documents, and provide
such information as RACC may from time to time request in order further to
effect the transactions contemplated by and the purposes of this Promissory Note
and the Security Agreement.

9. Security Agreement. To secure the payment and performance of all of the
obligations due RACC by Debtor under this Promissory Note and any renewals,
extensions or changes hereof and of any and all other indebtedness of Debtor to
RACC, either direct or indirect, absolute or contingent, whether now existing or
hereafter arising, including all such obligations that would become due but for
the operation of the automatic stay pursuant to §362(a) of the Federal
Bankruptcy Code and the operation of §§502(b) and 506(b) of the Federal
Bankruptcy Code and including, without limitation, post-petition interest, and
including, without limitation, all “Obligations” as defined in the Restructuring
Agreement (collectively, the “Obligations”), Debtor executed [a][an Amended and
Restated] Security Agreement dated as of December 31, 2002, as amended by a
First Amendment to [Amended and Restated] Security Agreement of even date
herewith (as so amended and as may be further amended and in effect from time to
time, the “Security Agreement”), granting RACC a security interest in the
following described aircraft previously purchased by Debtor with the proceeds of
the loan evidenced by this Promissory Note and the other property described
below and in all additions and accessions thereto and substitutions and
replacements thereof, all unearned insurance premiums and insurance proceeds and
the proceeds of all of the foregoing (all of said property is hereinafter
collectively referred to as the “Collateral”):

 

A. Raytheon Aircraft Company Aircraft Model 1900D, Serial Number «Serial»,
Registration Number N«Tail_No» (the “Aircraft”), together with all other
property used in the operation of the Aircraft or reflecting use or maintenance
of the Aircraft, including but not limited to all engines, propellers,
instruments, avionics, equipment and accessories attached to, connected with,
located in or removed from the Aircraft and all logs, manuals and maintenance
records.

 

Form of Aircraft Note    - 3 -   



--------------------------------------------------------------------------------

Aircraft Engines: Make: Pratt & Whitney; Model: PT6A-67D; Shaft Horsepower: over
750; Serial Number (L): «Left_Serial»; Serial Number (R): «Right_Serial»,
together with any replacement engines.

Aircraft Propellers: Hub Make: Hartzell; Hub Model: HC-E4A-3; Hub Serial Number
(L): «Hub_Left_Serial»; Hub Serial Number (R): «Hub_Right_Serial», together with
any replacement propellers.

 

B. All contracts and agreements of every kind (oral and written), contract
rights, rights to receive payments, goods or services of every kind, general
intangibles, chattel paper and accounts, whether now existing or owned or
hereafter arising or acquired, governing, relating to or arising out of Debtor’s
right, title or interest in the Aircraft.

 

C. All proceeds of the foregoing, including, without limitation, all contract
rights, general intangibles, accounts, cash, and goods, all payments under any
insurance covering the Aircraft and any of its engines, propellers, equipment,
accessories and accessions.

The security interest granted in the Security Agreement is a purchase money
security interest under the Kansas Uniform Commercial Code.

10. Purpose of Loan; Usury. The purpose of the [Amended and Restated] Promissory
Note dated as of December 31, 2002 issued by the Debtor to RACC (the “Existing
Note”) was to [refinance] [finance] the Debtor’s acquisition of the Aircraft.
This Promissory Note amends and restates and has been issued in substitution as
a replacement for the Existing Note. Nothing contained herein or in any other
document shall be construed to constitute the payment or discharge of the
Existing Note or to release or terminate any lien, mortgage, pledge or other
security interest in favor of RACC relating to the Existing Note. Debtor
warrants and represents to RACC that this loan is for business and commercial
purposes and not for personal, family, household or agricultural purposes. It is
agreed, notwithstanding any provision to the contrary in this Promissory Note or
the Security Agreement, in no event will this Promissory Note or the Security
Agreement require the payment of interest or charges in excess of the maximum
amount permitted by applicable law (the “Maximum Rate”) and the payment of
obligations of Debtor under this Promissory Note and the Security Agreement are
hereby limited accordingly. If under any circumstances, whether by reason of
advancement or acceleration of the maturity of the unpaid principal balance
hereof or otherwise, the aggregate amounts paid on this Promissory Note or
pursuant to the Security Agreement shall include amounts which by law are deemed
interest and would exceed the Maximum Rate, Debtor stipulates that payment and
collection of such excess amounts shall have been and will be deemed to have
been the result of a mistake on the part of both Debtor and RACC, and RACC shall
promptly credit such excess (to the extent only of such payments in excess of
the Maximum Rate) against the unpaid principal balance hereof and any portion of
such excess payments not capable of being so credited shall be refunded to
Debtor.

11. Principals and Waivers. All signers, makers, guarantors, endorsers and
sureties hereof are to be regarded as principals, jointly and severally. Every
maker, endorser, guarantor and surety hereof hereby waives presentment, demand
for payment, notice of non-payment, notice of dishonor, and all other notices or
demands in connection with the delivery, acceptance, performance, default or
endorsement of this Promissory Note, protest and impairment of collateral, as
well as diligence in collecting this Promissory Note or enforcing any of the
security therefor, and consents to all extensions, deferrals, partial payments
and refinancings hereof before or after maturity.

 

12. Events of Default; Acceleration. If any of the following events (each an
“Event of Default”) shall occur:

 

  (a) Debtor shall fail to pay any principal of or interest on this Promissory
Note or any other sum due under this Promissory Note or any other note or other
agreement between Debtor and RACC when the same becomes due and such failure
shall continue for ten (10) days beyond the due date of such payment;

 

  (b) Debtor shall fail to perform any term, covenant or agreement contained in
any of the Transaction Documents and such failure shall continue for thirty
(30) days after written notice;

 

  (c) Debtor shall fail to maintain insurance pursuant to terms of the Security
Agreement;

 

Form of Aircraft Note    - 4 -   



--------------------------------------------------------------------------------

  (d) any representation or warranty of Debtor in any of the Transaction
Documents or in any certificate or notice given in connection therewith shall
have been false or misleading in any material respect at the time made or deemed
to have been made;

 

  (e) Debtor shall be in default under any agreement or agreements evidencing
(i) any other debt and similar monetary obligations (including, without
limitation, capitalized leases, synthetic leases or securitization transactions)
(collectively, “Indebtedness”) owing to RACC or any affiliates of RACC,
including, without limitation, Raytheon Travel Air Company, or (ii) any other
Indebtedness in excess of $100,000.00 in aggregate principal amount, or shall
fail to pay any such Indebtedness when due or within any applicable period of
grace;

 

  (f) any of the Transaction Documents shall cease to be in full force and
effect;

 

  (g) Debtor (i) shall make an assignment for the benefit of creditors;
(ii) shall be adjudicated bankrupt or insolvent; (iii) shall seek the
appointment of, or be the subject of an order appointing, a trustee, liquidator
or receiver as to all or part of its assets, (iv) shall commence, approve or
consent to, any case or proceeding under any bankruptcy, reorganization or
similar law and, in the case of an involuntary case or proceeding, such case or
proceeding is not dismissed within forty-five (45) days following the
commencement thereof, or (v) shall be the subject of an order for relief in an
involuntary case under federal bankruptcy law;

 

  (h) Debtor shall be unable to pay its debts as they mature;

 

  (i) there shall remain undischarged for more than thirty (30) days any final
judgment or execution action against Debtor that, together with other
outstanding claims and execution actions against Debtor exceeds $100,000.00 in
the aggregate;

 

  (j) the prospect of payment or performance by Debtor of realization on the
Collateral, in the reasonable opinion of RACC, is or becomes significantly
impaired; or

 

  (k) Debtor (i) sells, transfers or disposes of all or substantially all of its
respective stock, assets or property, (ii) becomes the subject of, or engages
in, a leveraged buy-out, or (iii) terminates its existence by merger,
reorganization or consolidation; or if, for any reason, including, without
limitation, as a result of a stock issuance or other capital event, there is a
change in control of forty percent (40%) or more of Debtor’s voting capital
stock issued and outstanding from time to time on a fully-diluted basis (and
taking into account all voting capital stock than any persons have the right to
acquire pursuant to any option or conversion rights); or

 

  (l) an Event of Default as defined in the Restructuring Agreement shall occur;

THEN, or at any time thereafter:

 

  (1) In the case of any Event of Default under clauses (g) or (h), the entire
unpaid principal amount of this Promissory Note, all interest accrued and unpaid
thereof, and all other amounts payable hereunder and under the Security
Agreement, as well as any other indebtedness or liability of Debtor owed to
RACC, shall automatically become forthwith due and payable, without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived
by Debtor; and

 

  (2) In the case of any Event of Default other than under clauses (g) or (h),
RACC may, by written notice to Debtor, declare the unpaid principal amount of
this Promissory Note, all interest accrued and unpaid thereof, and all other
amounts payable hereunder and under the Security Agreement, as well as any other
indebtedness or liability of Debtor owed to RACC, to be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by Debtor.

 

Form of Aircraft Note    - 5 -   



--------------------------------------------------------------------------------

In addition to and without in any way limiting the foregoing, upon the
occurrence of an Event of Default or at any time thereafter, RACC may employ all
remedies allowed by law, including, without limitation, those available to a
secured party under the Uniform Commercial Code. No remedy herein conferred upon
RACC is intended to be exclusive of any other remedy and each and every remedy
shall be cumulative and in addition to every other remedy hereunder, now or
hereafter existing at law or in equity or otherwise.

13. Obligations Absolute. Debtor’s payment and performance obligations under
this Promissory Note are absolute and unconditional. Any claim that Debtor may
now or hereafter have against RACC or any affiliate thereof arising out of or in
connection with the Aircraft, any of the other Collateral or any other matter
shall not affect or excuse the unconditional obligation of Debtor to make any
payment required to be made to RACC under this Promissory Note or the Security
Agreement, and shall not be used or asserted as a defense to payment of such
obligation or as set-off, counterclaim or deduction against such payment. RACC
shall have no obligation or responsibility with respect to any dispute that may
arise between Debtor and any such foregoing person, and no such dispute shall
prevent RACC from taking such action as it may deem appropriate in order to
preserve, protect or enforce its rights hereunder.

14. Debtor’s Agreement to Pay Enforcement Costs, etc. Debtor further agrees to
pay to RACC, on demand, all costs and expenses (including court costs and legal
expenses) incurred or expended by RACC in connection with the Obligations, this
Promissory Note and the enforcement hereof, together with interest on amounts
recoverable under this Section 14 from the time when such amounts become due
until payment, whether before or after judgment, at the Default Interest Rate,
provided that if such interest exceeds the maximum amount permitted to be paid
under applicable law, then such interest shall be reduced to such maximum
permitted amount.

15. Waiver of Default. No waiver by RACC of any default shall be effective
unless in writing, nor operate as a waiver of any other default or of the same
default in the future.

16. Change of Address. Debtor will notify RACC in writing of any change of
address from that shown herein within 10 days of such change.

17. GOVERNING LAW AND CHOICE OF FORUM. THIS PROMISSORY NOTE WAS MADE AND ENTERED
INTO IN THE STATE OF KANSAS AND THE LAW GOVERNING THIS TRANSACTION SHALL BE THAT
OF THE STATE OF KANSAS AS IT MAY FROM TIME TO TIME EXIST. THE PARTIES AGREE THAT
ANY LEGAL PROCEEDING BASED UPON THE PROVISIONS OF THIS PROMISSORY NOTE SHALL BE
BROUGHT EXCLUSIVELY IN EITHER THE UNITED STATES DISTRICT COURT FOR THE DISTRICT
OF KANSAS AT WICHITA, KANSAS, OR IN THE EIGHTEENTH JUDICIAL DISTRICT COURT OF
SEDGWICK COUNTY, KANSAS, TO THE EXCLUSION OF ALL OTHER COURTS AND TRIBUNALS.
NOTWITHSTANDING THE ABOVE, IN THE EVENT AN EVENT OF DEFAULT SHOULD OCCUR, RACC
(AT ITS SOLE OPTION) MAY INSTITUTE LEGAL PROCEEDINGS IN ANY JURISDICTION AS MAY
BE APPROPRIATE IN ORDER FOR RACC TO OBTAIN POSSESSION OF THE COLLATERAL. THE
PARTIES HEREBY CONSENT AND AGREE TO BE SUBJECT TO THE JURISDICTION OF THE
AFORESAID COURTS IN SUCH PROCEEDINGS. THE PARTIES EACH IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
PROMISSORY NOTE OR OTHER DOCUMENT RELATED THERETO. THE PARTIES EACH WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH APPLICABLE STATE.

18. WAIVER OF RIGHT TO JURY TRIAL. ALL PARTIES TO THIS PROMISSORY NOTE HEREBY
VOLUNTARILY, KNOWINGLY AND IRREVOCABLY WAIVE ANY CONSTITUTIONAL OR OTHER RIGHT
EACH MAY HAVE TO A TRIAL BY JURY IN THE EVENT OF LITIGATION CONCERNING THIS
PROMISSORY NOTE.

19. Damages. To the extent that any party hereto is subject to liability for any
breach under this Promissory Note, the liability of such party shall be limited
to the actual and direct monetary damages caused by such breach. In no event
shall any party hereto be liable for indirect, special, consequential, multiple
or punitive damages, or any damage deemed to be of an indirect or consequential
nature arising out of or related to its performance hereunder,

 

Form of Aircraft Note    - 6 -   



--------------------------------------------------------------------------------

whether based upon breach of contract, warranty, negligence and whether grounded
in tort, contract, civil law or other theories of liability, including strict
liability. To the extent that this limitation of liability conflicts with any
other provision(s) in this Promissory Note, said provision(s) shall be regarded
as amended to whatever extent required to make such provision(s) consistent with
this Section 19.

20. Enforceability. The unenforceability of any provision hereof shall not
affect the validity of any other provision hereof.

21. Binding Agreement. All obligations of Debtor hereunder shall bind the heirs,
agents and attorneys-in-fact, successors and assigns of Debtor. If there be more
than one Debtor, their liabilities shall be joint and several. All rights of
RACC hereunder shall inure to the benefit of its successors and assigns.

22. Assignment. RACC may transfer or assign all or any part of its interest in
this Promissory Note, including any guaranties, without the consent of Debtor or
any other party. Debtor shall not sell, assign, transfer, encumber or convey any
of its interests in the Collateral or in this Promissory Note without the prior
written consent of RACC.

23. Entire Agreement. This Promissory Note, the Security Agreement and the
Restructuring Agreement constitute the entire agreement between and among the
parties with respect to the subject matter hereof. There are no verbal
understandings, agreements, representations or warranties not expressly set
forth herein. None of this Promissory Note, the Security Agreement and the
Restructuring Agreement shall be changed orally, but only by writing signed by
the parties hereto.

[The remainder of this page is intentionally left blank.]

 

Form of Aircraft Note    - 7 -   



--------------------------------------------------------------------------------

DEBTOR HEREIN ACKNOWLEDGES THAT IT HAS READ AND FULLY UNDERSTANDS ALL OF THE
TERMS AND CONDITIONS OF THIS PROMISSORY NOTE. BY EXECUTION HEREOF, THE
UNDERSIGNED HEREBY CERTIFIES THAT HE/SHE IS DULY AUTHORIZED TO EXECUTE THIS
PROMISSORY NOTE IN THE CAPACITY STATED BELOW.

Executed as of this 23 day of March, 2007.

 

Debtor:   Great Lakes Aviation, Ltd.           

/s/ Michael Matthews

     Chief Financial Officer     (signature)      (title) Address:   1022
Airport Parkway   Cheyenne, Wyoming 82001   Raytheon Aircraft Credit Corporation
     By:  

/s/ Andrew Mathews

       “RACC”     

 

Form of Aircraft Note    - 8 -   



--------------------------------------------------------------------------------

Schedule 1

Aircraft Note Payment and Amortization Schedule

APR    6.75   %     

 

     

Event

   Amount    Number

1

   Loan    2,116,573.70    1

2

   Balloon Payment    1,306,674.84    52

AMORTIZATION SCHEDULE - Normal Amortization, 360 Day Year

 

#         Payment    Interest    Principal    Balance Loan               
2,116,573.70 1    30-Mar-07    22,181.23    8,334.01    13,847.23   
2,102,726.47 2    30-Apr-07    25,500.00    12,222.10    13,277.90   
2,089,448.57 3    30-May-07    25,500.00    11,753.15    13,746.85   
2,075,701.72 4    30-Jun-07    25,500.00    12,065.02    13,434.98   
2,062,266.74 5    30-Jul-07    25,500.00    11,600.25    13,899.75   
2,048,366.99 6    30-Aug-07    25,500.00    11,906.13    13,593.87   
2,034,773.12 7    30-Sep-07    25,500.00    11,827.12    13,672.88   
2,021,100.24 8    30-Oct-07    25,500.00    11,368.69    14,131.31   
2,006,968.93 9    30-Nov-07    25,500.00    11,665.51    13,834.49   
1,993,134.43 10    30-Dec-07    25,500.00    11,211.38    14,288.62   
1,978,845.82 11    30-Jan-08    25,500.00    11,502.04    13,997.96   
1,964,847.86 12    29-Feb-08    25,500.00    11,052.27    14,447.73   
1,950,400.13 13    30-Mar-08    25,500.00    10,971.00    14,529.00   
1,935,871.13 14    30-Apr-08    25,500.00    11,252.25    14,247.75   
1,921,623.38 15    30-May-08    25,500.00    10,809.13    14,690.87   
1,906,932.51 16    30-Jun-08    25,500.00    11,084.05    14,415.95   
1,892,516.55 17    30-Jul-08    25,500.00    10,645.41    14,854.59   
1,877,661.96 18    30-Aug-08    25,500.00    10,913.91    14,586.09   
1,863,075.87 19    30-Sep-08    25,500.00    10,829.13    14,670.87   
1,848,405.00 20    30-Oct-08    25,500.00    10,397.28    15,102.72   
1,833,302.28 21    30-Nov-08    25,500.00    10,656.07    14,843.93   
1,818,458.35 22    30-Dec-08    25,500.00    10,228.83    15,271.17   
1,803,187.17 23    30-Jan-09    25,500.00    10,481.03    15,018.97   
1,788,168.20 24    28-Feb-09    25,500.00    9,723.16    15,776.84   
1,772,391.36 25    30-Mar-09    25,500.00    9,969.70    15,530.30   
1,756,861.07 26    30-Apr-09    25,500.00    10,211.75    15,288.25   
1,741,572.82 27    30-May-09    25,500.00    9,796.35    15,703.65   
1,725,869.17 28    30-Jun-09    25,500.00    10,031.61    15,468.39   
1,710,400.78 29    30-Jul-09    25,500.00    9,621.00    15,879.00   
1,694,521.79 30    30-Aug-09    25,500.00    9,849.41    15,650.59   
1,678,871.19 31    30-Sep-09    25,500.00    9,758.44    15,741.56   
1,663,129.63 32    30-Oct-09    25,500.00    9,355.10    16,144.90   
1,646,984.74 33    30-Nov-09    25,500.00    9,573.10    15,926.90   
1,631,057.84 34    30-Dec-09    25,500.00    9,174.70    16,325.30   
1,614,732.54 35    30-Jan-10    25,500.00    9,385.63    16,114.37   
1,598,618.17 36    28-Feb-10    25,500.00    8,692.49    16,807.51   
1,581,810.66 37    30-Mar-10    25,500.00    8,897.68    16,602.32   
1,565,208.34 38    30-Apr-10    25,500.00    9,097.77    16,402.23   
1,548,806.11 39    30-May-10    25,500.00    8,712.03    16,787.97   
1,532,018.15 40    30-Jun-10    25,500.00    8,904.86    16,595.14   
1,515,423.00 41    30-Jul-10    25,500.00    8,524.25    16,975.75   
1,498,447.26

 

Form of Aircraft Note    - 9 -   



--------------------------------------------------------------------------------

42

   30-Aug-10    25,500.00    8,709.72    16,790.28    1,481,656.98

43

   30-Sep-10    25,500.00    8,612.13    16,887.87    1,464,769.11

44

   30-Oct-10    25,500.00    8,239.33    17,260.67    1,447,508.44

45

   30-Nov-10    25,500.00    8,413.64    17,086.36    1,430,422.08

46

   30-Dec-10    25,500.00    8,046.12    17,453.88    1,412,968.21

47

   30-Jan-11    25,500.00    8,212.88    17,287.12    1,395,681.09

48

   28-Feb-11    25,500.00    7,589.02    17,910.98    1,377,770.10

49

   30-Mar-11    25,500.00    7,749.96    17,750.04    1,360,020.06

50

   30-Apr-11    25,500.00    7,905.12    17,594.88    1,342,425.17

51

   30-May-11    25,500.00    7,551.14    17,948.86    1,324,476.32

52

   30-Jun-11    25,500.00    7,698.52    17,801.48    1,306,674.84

 

Form of Aircraft Note    - 10 -   